PER CURIAM.
The appellant challenges an order by which the parties’ marriage was dissolved, child custody and support were established, and marital property was distributed with an award of alimony to the appellee. The alimony award was not accompanied by the findings specified in section 61.08(1), Florida Statutes, and the order is deficient in this regard. See Swanston v. Swanston, 746 So.2d 566 (Fla. 5th DCA 1999); McCarty v. McCarty, 710 So.2d 713 (Fla. 1st DCA 1998); Reynolds v. Reynolds, 668 So.2d 245 (Fla. 1st DCA 1996). The order is therefore reversed as to the award of alimony, and the case is remanded. The trial court may reconsider the alimony award and the other financial awards to the extent appropriate on remand. See Todd v. Todd, 734 So.2d 537 (Fla. 1st DCA 1999).
BOOTH, ALLEN and WEBSTER, JJ„ CONCUR.